Citation Nr: 9929546	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
malaria.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his son


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  

This appeal arose from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).  The RO granted entitlement to service 
connection for PTSD, initially evaluated as 10 percent 
disabling, and for malaria, evaluated as noncompensable.  The 
RO also denied entitlement to service connection for a low 
back disorder.  

The Board of Veterans' Appeals (Board) issued a remand in May 
1997 for development including obtaining additional medical 
records, and scheduling VA examinations.  The Board also 
requested that the RO consider additional laws and 
regulations.  

The Board's remand directives have been substantially 
complied with in accordance with Stegall v. West, 11 Vet. 
App. 268 (1998), and the case has been returned to the Board 
for appellate review.  

Subsequent to the Board's remand, the veteran filed a claim 
for entitlement to service connection for a respiratory 
disorder.  The claim was denied and he perfected an appeal.  
However, at the veteran's hearing in January 1999, he 
withdrew his appeal of that issue.  

In accord with Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has rephrased the increased evaluation issues to 
reflect that the veteran perfected an appeal from the initial 
ratings assigned after service connection was established.  



The issue with regard to the claim for an increased 
evaluation for PTSD was also rephrased to reflect that in 
April 1999, the RO increased the evaluation for PTSD from 10 
percent to 30 percent, effective the date of the grant of 
service connection.  

In a May 1997 statement the veteran contended that depression 
and a skin condition were service connected.  Service 
connection has not been granted for either depression or a 
skin disorder.  Accordingly, the Board is referring this 
statement to the RO for clarification and any action deemed 
appropriate.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The veteran has not shown any current residuals of 
malaria.  

3.  The veteran is generally functioning satisfactorily 
despite his PTSD symptoms with routine behavior, self-care 
and conversation normal; he does have social impairment due 
to symptoms of anxiety, chronic sleep impairment and memory 
loss.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a low 
back disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  




2.  The criteria for entitlement to an initial compensable 
evaluation for malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.31, 4.88(b), Diagnostic Code 6304 (effective prior to 
August 30 ,1996);  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.88b, Diagnostic Code 6304; 61 Fed. Reg. 39873-
39875 (July 31, 1996) (effective August 30, 1996).  

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996);  
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a low back disorder.  

Factual Background

The veteran's service medical records could not be located.  
A response from the Service Department stated "fire related 
service."  It is therefore presumed that the records were 
destroyed in the 1973 fire at the National Personnel Records 
Center.  An abstract based on Surgeon General's Office (SGO) 
hospital admission cards was provided.  These show admissions 
for treatment of colitis and urethritis.  There is no 
indication of a back injury.  

On a VA general medical examination in August 1994 the 
veteran reported an intermittent lumbosacral strain with 
occasional right sciatica.  There was no discussion of 
etiology and no diagnosis was made with respect to the back.  

During a VA psychological interview that same month, the 
veteran reported that he sustained a back injury during basic 
training when he fell from an obstacle course and was 
hospitalized for approximately one week.  He reported that 
this injury caused chronic pain since the fall.  He reported 
that after service he mostly had heavy construction work.  

In his notice of disagreement (NOD) filed in April 1995, the 
veteran stated that he was having a lot of trouble with his 
back.  He stated that records from service were destroyed in 
Burma.  He reported ongoing back and lower extremity symptoms 
in his VA Form 9 submitted in June 1995.  

VA records from 1994 to 1998 were received.  A hospital 
report from a VA hospitalization in October and November 1994 
showed degenerative joint disease of the lumbar spine.  In 
April 1995 the veteran reported bad back pain.  

During a routine examination in December 1995, the veteran 
gave no history of joint or bone pain or pain of the lower 
extremities.  No findings of back abnormality were made.  It 
was noted that the veteran had ankle problems and reported 
bilateral hip replacement.  The impression was degenerative 
joint disease.  

In a VA visit in January 1997 the veteran reported flank pain 
radiating into his right leg.  Detailed orthopedic findings 
were not made.  Subsequent records made references to the 
veteran suffering from degenerative joint disease or back 
pain and hip or leg pain.  There were no detailed findings in 
the treatment notes from 1997 and 1998.  In a note from July 
1998 the veteran reported right sided burning in upper and 
lower limbs first starting in 1943.  It appears that x-rays 
were interpreted as showing osteoporosis.  The impression was 
degenerative joint disease/anxiety.  

In June 1997 the veteran underwent VA orthopedic 
examinations.  The veteran reported chronic pain of the 
lumbar spine dating from service although he could not 
remember when exactly.  After examination the impression was 
degenerative joint disease of the lumbar spine with limited 
range of motion.  

In another orthopedic consultation the same month, the 
veteran reported that he injured his back in Burma. The 
veteran reported that after service he worked in construction 
all of his life.  He reported that he drove a grater and 
later worked as a supervisor.  As for his back symptoms he 
reported constant pain or soreness in the back and buttocks.  
He also reported some aching in his legs but was not sure if 
this was radiating from his back or whether it was due to 
poor circulation.  

The diagnosis was degenerative disc disease and 
osteoarthritis of L4-5 and L5-S1, lumbar spine.  The examiner 
stated that he reviewed the claims file.  The veteran claimed 
that he was seen on sick call for his back condition but 
noted that his health records were lost in a fire.  He denied 
seeing an orthopedic surgeon or neurologist on active duty.  
The veteran's lumbar spine condition was found to be "least 
likely associated with active duty."  

The veteran testified at a hearing at the RO in January 1999.  
He testified that he hurt his back when he fell off of a wall 
during "exercise" while in training in Trinidad in 1943.  
He denied injuring his back in Burma.  He reported that he 
was hospitalized and had a spinal tap but stated "I guess 
they decided it was nothing serious."  The veteran testified 
that he did not complain about his back because he did not 
want to be accused of "goldbricking." 

The veteran testified that he had problems with his back 
since service including numbness in the feet and toes.  The 
veteran's son testified that he was nearly 43 and he 
remembered that when he was growing up his father had trouble 
with his back and had to wear a corset.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 1991);  
38 C.F.R. § 3.304(d)(1998).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1998).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Where a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Analysis

With regard to the veteran's claim for entitlement to service 
connection for a back disorder, the Board's review of the 
evidentiary record discloses that a back disorder was not 
shown in service or for many years thereafter, and the entire 
evidentiary record is devoid of a link between the presently 
shown degenerative joint disease of the spine and his active 
service.  

As for evidence of service incurrence, it is noted that there 
are no medical records except for some SGO abstracts, or any 
other evidence to corroborate the veteran's account that he 
injured his back in service.  However, service medical 
records are missing and presumed destroyed.  

The veteran does show evidence of combat.  His WD AGO 0150-4, 
transcript from enlisted record, shows that he was involved 
in campaigns in India and Burma, and was a recipient of the 
Combat Infantryman's Badge.  As noted before the law provides 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, the veteran has testified that he hurt 
his back in training in Trinidad, not in combat.  Therefore 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are inapplicable because there was not a combat 
injury.  

Even assuming that the veteran's account of occurrence of an 
injury to the spine and treatment of the spine in service is 
credible for purpose of determining well-groundedness, and 
even considering the veteran's assertion of ongoing low back 
symptomatology after service, the fact remains that there is 
no competent medical evidence linking the in-service injury 
to the veteran's current symptomatology and current 
diagnosis.  See Savage v. Gober, 10 Vet. App.  488 (1997).  
The testimony of the veteran's son likewise tends to show 
ongoing symptomatology but does not provide corroboration of 
symptomatology in service, and does not satisfy the 
requirement for competent evidence of a nexus to service.  
Even treating the veteran's account of ongoing symptoms after 
service as accurate, there is no evidence that those symptoms 
resulted from the veteran's reported training accident in 
service or that they were the medical manifestation of the 
veteran's current low back disability.  




There is no medical opinion of record that the veteran's 
current low back degenerative joint disease resulted from the 
veteran's injury in service.  Examiners have recorded the 
veteran's history of an injury in service, but a restatement 
of medical history by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" of the fact in the 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In fact, there is VA medical evidence of record that the 
veteran's active duty is the "least likely" cause of the 
veteran's injury.  This evidence does not tend to show a 
possible or plausible nexus to the veteran's service.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for a low back disorder must be denied as not well 
grounded.  

As noted above, because the veteran's claim for entitlement 
to service connection is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's case.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The RO did not specifically find the veteran's claim to be 
not well grounded.  Even to the extent that the Board 
considered and denied the appellant's claim on a ground 
different from that of the RO, which apparently denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a low back disorder.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

With respect to this issue, the veteran's representative 
contends that VA has expanded its duty to assist because it 
is required to fully develop a claim before making a decision 
on claims that are not well grounded.  In support of this 
contention the representative cites provisions of the VA 
Adjudication Procedure Manual M21-1.  

The representative cites to the Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).M21-1 in support of 
the proposition that the veteran's claim must be fully 
developed prior to a determination is made as to whether the 
claim is well grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).


II.  Entitlement to increased initial 
evaluations for PTSD and malaria.

Factual Background
Malaria

The veteran underwent VA examinations in August 1994.  He 
reported that he had a history of malaria in service and was 
treated with quinine.  No further details were given.  It was 
reported that there were no recurrences since then and no 
related complications such as black water fever.  The veteran 
denied any current symptomatology pertaining to malaria.  The 
veteran's temperature was 96.4 degrees Fahrenheit.  There was 
no indication any complications of malaria.  The doctor noted 
that no abnormal findings were noted.  The veteran was thin, 
but not anemic.  The diagnosis was status following malaria 
without recurrences or current symptomatology.  

In his NOD, the veteran reported that he had trouble with a 
low grade fever and he felt that this was due to malaria.  In 
a VA-9 submitted in June 1995, the veteran stated that he 
felt that he had recurrences of malaria infection problems.  

VA outpatient treatment records from 1994 to 1998 were 
received along with a hospital report from October to 
November 1994.  The veteran received treatment for low grade 
fever on a number of occasions.  These were never attributed 
to malaria.  Diagnoses included viral syndrome, upper 
respiratory infection and sinusitis.  

In July 1997 another VA examination was provided.  The 
veteran reported malaria in service treated with quinine.  He 
reported subjective symptoms of fever once or twice a year.  
There were no objective findings.  There was no renal 
impairment, mental changes, cardiac involvement or anemia.  
Musculoskeletal, neurological and dermatologic systems were 
deemed normal.  Malaria smears were negative.  The diagnosis 
was no malaria.  

The veteran and his son testified at a hearing at the RO in 
January 1999.  He testified that he had bouts of a low grade 
fever.  He felt that this would happen every two to three 
years.  


PTSD

In a letter submitted in June 1994 the veteran recounted some 
of his experiences in service and stated that his experiences 
were hard on him.  He reported that he could not handle his 
"problems" any more and felt that he needed help.  

The veteran underwent a VA PTSD examination in September 
1994.  It was noted that he had received treatment for 
depression and insomnia.  He reported difficulty sleeping for 
years because his wife would snore, and noted that he slept 
light.  He also stated that when he slept, he would think 
about his combat and have "strange dreams."  

The veteran also reported marital difficulties, weight loss 
of 10 pounds and decreased appetite.  He stated that he used 
to enjoy house and yard work but that those things irritated 
him now.  

On examination the veteran was oriented.  His mood was 
described as miserable and his affect was consistent with his 
mood.  He looked sad.  There was some evidence of psychomotor 
retardation but he was goal directed.  He complained of 
constant feelings of anxiety, initial and middle insomnia, 
sudden memories of combat during the day and strange dreams 
about it at night.  He tended to avoid talking about the 
details of his combat.  He stated that when he first returned 
from the war loud noises would bother him but this had 
decreased quite a bit.  He also reported constant 
irritability, decreased interest, and feelings of detachment 
and boredom with respect to his wife and family.  His 
judgment was fair.  The diagnoses were PTSD and major 
depression.  

A VA psychological report was also received.  The veteran 
reported that after service he didn't think he had any real 
problems but he reported that he was treated for "nerves."  
He reported, in the words of the examiner "symptoms of 
depression" after being forced to retire from his job in 
1989.  He stated that for the last few years he felt like he 
was about to explode inside.  

The veteran reported chronic distressing dreams that often 
resulted in waking in a cold sweat and a feeling of being 
under attack, but denied flashbacks.  He told the examiner 
that he had to work actively to block intrusive thoughts and 
memories of combat.  He reported chronic guilt at having 
survived in service, an intense startle response to loud 
noises, decreased appetite, low energy, increased 
irritability, and low self esteem.  He claimed to have lost 
interest in being around people and alienation from his 
family and stated that he felt "stressed out."  The veteran 
then stated that his largest problem was being a burden to 
his wife.  He felt that he had emotional numbing and stated 
that he was "really hurt" by his war experiences and was 
unable to be happy.  He reported increased thoughts of death 
but not suicidal ideation.  

On examination the veteran was fully oriented.  His mood was 
predominantly dysphoric and his affect was tense, tearful, 
and apathetic.  His memory and concentration appeared intact.  
There was no evidence of a thought disorder.  Speech was 
normal.  Motor behavior was unremarkable.  Judgment was 
insight were within normal limits.  

The psychologist noted that testing was performed.  The test 
results were consistent with a history of combat related 
anxiety, severe anxiety, depression agitated rumination, and, 
and preoccupation with somatic concerns based on reality.  
His depression index was in the upper mild range and also 
reflected low self esteem, lethargy, somatic concern and 
guilt.  The Mississippi Scale score was below the cutoff for 
PTSD but the psychologist cautioned that this should be 
interpreted in view of the veteran's overall clinical 
presentation and other data.  Test results were felt to be 
consistent with the veteran's report that he underrates his 
trauma.  The diagnoses were PTSD, and depressive disorder.  

In his NOD submitted in March 1995, the veteran reported that 
he should have received a higher rating for PTSD.  He 
remarked that he had received treatment through VA.  In a VA-
9 in June 1995 the veteran reported that his nerves were bad.  
He stated that he could not sleep at nights and when he would 
sleep, he had nightmares of what he "went through."  He 
stated that he stays away from others and had trouble getting 
along with his wife due to nerves.  

VA outpatient medical records from 1994 to 1997 were 
received.  These show complaints of depression, anxiety, and 
sleep disturbance treated with medication.  In May and June 
1994 the veteran reported that he was depressed all the time. 
During a hospitalization for a fever and lung infiltrate in 
October and November 1994 a diagnosis of depression was made.  
In December 1995 the veteran reported that depression started 
after he was "forced to retire."  

VA Mental Health Clinic notes from 1995 to 1997 were also 
received.  During a visit in September 1995, the veteran 
reported nightmares - some about service and some about other 
problems.  He reported difficulty getting along with his wife 
and difficulty getting to sleep with a subsequent feeling 
that he was not well rested.  He reported feeling anxious all 
the time and reported that he had no energy.  Mental status 
examination was unremarkable with the exception of mildly 
depressed mood.  The assessment was dysthymic disorder, rule 
out depression.  Subsequent reports show ongoing depression, 
anxiety, and sleep disturbance.  He continued to report 
nightmares.  

In a social work service evaluation in December 1995 the 
veteran reported marital discord for many years with brief 
periods of separation.  His primary complaint was sleep 
disturbance with nightmares, some of which were "military 
related."  The veteran reported that medications were 
somewhat effective.  He reported some interests but noted 
that some activities were limited by back problems.  His 
global assessment of functioning (GAF) was 68.  




In a March 1996 record it was noted that the veteran reported 
sleep disturbance and depressive symptoms due to a long 
history of marital discord.  A GAF of 68 was assigned.  

In a May 1996 note, the veteran reported being less depressed 
during the day because he was able to keep busy.  He was 
taking his medication and felt relaxed.  He denied feeling 
tense.  Dreams of war experiences continued.  Subsequent 
reports showed different levels of anxiety however.  

In February 1997 the veteran reported little change at home.  
He reported that he was eating poorly and was not sleeping 
well.  He was not very active outside of the home and 
relations with his wife were poor.  He was using medication 
and felt that the medication helped.  He continued to suffer 
from anxiety and depression.  

In June 1997 additional VA examinations were provided.  A 
psychological evaluation with testing was performed first.  
The veteran's medical chart and claims file were reviewed.  
He reported that he first sought treatment after ostensibly 
having trouble coping with his retirement and his time at 
home.  He reported that his relationship with his wife was 
"medium" though he was reluctant to admit to discord or 
dissatisfaction.  

He later admitted that his marriage had been more discordant 
when he retired.  He reported that he was forced to retire 
because he did not get along with inspectors.  He then stated 
that he felt that he had been part of a labor cutback because 
others had also been laid off.  

The veteran endorsed perceptual disturbances, and stated that 
he also had various dreams of people and things, some good 
and some bad, "when someone I know has died, people I knew 
in the service."  

The veteran endorsed feelings of guilt about his child 
raising and sometimes frustration, phobias, loneliness and 
indifference.  He considered himself friendly but reported an 
absence of initiative/drive and a fair appetite.  He reported 
7 to 8 hours of sleep a night with one to two interruptions 
during sleep.  He reported no sex drive.  He denied suicidal 
or homicidal ideation, and reported preoccupation with 
politics.  

On examination the veteran had a slight right hand tremor and 
slow motor coordination.  His facial expressions were 
variable.  He tended to squint or tightly close his eyes when 
contemplating a response.  His eye contact was frequent and 
sustained.  He spoke in a moderate tone and at an average, 
somewhat erratic pace.  He seemed to show some difficulty 
with recall.  His motivation was adequate.  Rapport seemed 
easily established and maintained.  He had memory and recall 
impairment.  Judgment was fair.  

Psychological tests showed a "cry for help" tendency to 
moderate exaggeration or overreporting of symptoms.  Other 
elements suggested anxiety, depression, somatic 
preoccupations, anger, low self-esteem, and poor work and 
family adjustment.  Based on the testing, the examiner's 
opinion was that intervening psychosocial variables such as 
mortality related anxiety associated with various medical 
problems, retirement, marital conflict, and the impact of 
medication, seemed more plausible and parsimonious in 
explaining his presentation than PTSD alone.  He appeared to 
harbor a great deal of dissatisfaction about his marriage.  
He also showed signs of a mild central nervous system 
dysfunction.  

The recommended diagnosis was possible mild dementia, 
adjustment disorder with depressed and anxious mood, chronic, 
possible substance induced mood disorder with depressive 
features, partner relational problems, PTSD by previous 
diagnosis, adverse effects of medication not otherwise 
specified, and personality disorder not otherwise specified 
with passive and dependent features.  His GAF was estimated 
to be 60 with moderate symptoms.  

On psychiatric examination later that month it was noted that 
the veteran had been retired for 10 years after 40 years of 
construction work.  He was reportedly forced to retire.  The 
veteran's complaints were primarily depression and difficulty 
sleeping for which he was taking medication.  

The veteran reported that he would work in the yard, watch 
television and quail hunt.  He would also visit with friends.  
He reported that his appetite was stable.  He reported that 
he would sleep 8-9 hours a night with "dreams about 
different stuff."  His presentation was relaxed with a good 
rapport.  Facial expressions and speech were appropriate.  
Speech was normal.  His mood was mildly dysphoric and his 
affect was broad.  His thoughts were a bit preoccupied with 
his "condition."  His intellect was within normal limits 
and he was oriented, but his memory was spotty.  He showed a 
normal degree of alertness with no exaggerated startle 
response.  There was no evidence of psychosis.  Diagnostic 
testing was provided.  

The diagnoses were adjustment disorder with depressed/anxious 
mood, mild dementia, and PTSD by history only, not evident 
here.  He was also felt to have a personality disorder not 
otherwise specified.  The psychiatrist commented that the 
adjustment disorder and mild dementia adequately accounted 
for the dysfunction identified.  Specifically, it was noted 
that the veteran worked for 40 years and was forced to retire 
with symptoms increasing since then.  

VA treatment records from 1997 to 1998 were received.  By the 
end of 1997, the veteran continued to report depression, 
sleep disturbance with continuous dreams, and marital 
discord.  In October 1998 the veteran was continuing to have 
the same problems.  He reported sleeping only two to three 
hours per night.  He felt that his anxiety was worsening with 
age.  He reported that he was mainly engaging in yard work 
and tending to his quail, and he found those activities 
beneficial.  

The veteran and his son testified at a hearing at the RO in 
January 1999.  The veteran testified that he had a lot of 
sleeplessness and was depressed a lot.  He stated that he did 
not really have nightmares about his combat experiences but 
he made reference to dreams.  

He felt that his symptoms were getting more frequent although 
he testified that he took medication for anxiety that helped.  
He also testified that he had increased irritability and 
noted that his thinking wasn't as clear as it used to be.  
Regarding social interactions, he testified that he and his 
family would do things together but added that his 
interaction was "not like it should be."  

The veteran's son testified that the veteran was depressed.  
He seemed lost, or disoriented and would not know what to do 
with himself.  He would tell the same stories over and over 
again, sometimes within an hour and once he would get 
something into his head it would stick with him.  He felt 
that the veteran was irritable to the point of being "almost 
paranoid" and had almost no social life, friends or 
activity.  According to the witness, the veteran would 
primarily stay inside and watch television.  

In February 1999 the veteran underwent a VA psychological 
examination.  He claimed that he had been depressed and 
nervous ever since service and had a sleep disorder "all my 
life" that had worsened since retirement.  Although he 
reported no remissions in symptoms since onset, the examiner 
noted that he had a fairly productive work life until 
retirement.  The veteran explained that he retired from work 
at age 65 because he was irritable and had difficulty with 
his employer.  He stated that he only had mental health 
treatment "7 or 8 years ago."  

The veteran reported that he had satisfactory sleep only 
every third night.  He did not get along with his two sons 
and his stepdaughter but felt that he had a satisfactory 
relationship with his brother and sisters because they were 
"sympathetic" with his Army service.  

The veteran again endorsed various perceptual changes.  He 
reported that he had dreams/nightmares involving his past 
military experiences and added that he dreamed about death.  
As for his emotional status, he claimed to experience 
ambivalence, depression, loneliness and anger.  

Less often he claimed to experience guilt about the way he 
treated his wife, hopelessness, failure, being at fault, 
bitterness, and, in the words of the examiner 
"paradoxically, indifference."  He claimed that he 
occasionally would feel happy/elated, friendly and grandiose 
but described himself as having low energy and absent drive.  
He reported feeling that his thinking was preoccupied with a 
feeling of his life running out or getting short on him.  

On objective examination, the veteran had variable facial 
expressions including occasional smiling.  He spoke in a 
moderate tone and at a hesitant-to-average pace.  His mood 
appeared mildly anxious.  Responses seemed fairly well 
elaborated.  His motivation in the examination seemed 
adequate.  Rapport seemed easily established.  

The veteran had low-normal immediate recall.  He did as 
expected on storage, manipulation, and retrieval of similar 
information in short term memory.  There was some impairment 
of sustained attention and concentration.  He was aware of 
his name, social security number, mailing address, date of 
birth, time of day, day of the week, date and place but not 
his dates of military service or situation.  He was only 
mildly impaired for free recall but was amenable to cued 
recall and recognition.  He showed severe to profound 
impairment of immediate and delayed recall of prose.  Long 
term memory for everyday events showed mild to moderate 
impairment.  There was moderate to severe impairment of 
constructional praxis.  

His rate of thought appeared slow to average but the 
continuity of thought was coherent and logical.  
Intellectually he was functioning in the borderline to low 
average range.  He was also impaired in higher level 
cognitive skills except social comprehension.  Judgment and 
insight were good.  

Psychological testing again suggested overreporting or 
exaggeration of symptoms.   The overall profile suggested 
significant dysphoria, cognitive anxiety, and mental 
confusion.  Compared to the June 1997 results his symptoms 
seemed more exaggerated and overreported, and much less 
focused on somatic issues.  Cumulative indices suggested 
questionable PTSD.  

The examiner's opinion was that the veteran's overall 
situation was generally unchanged from his prior VA 
examination.  There was some cognitive decline.  He seemed 
more focused on his affective and cognitive symptoms as 
compared to somatic problems emphasized in 1997.  It was the 
examiner's opinion that his putative PTSD symptoms seemed 
little changed.  There was again some feeling of adverse 
impact of medications.  

The impression was of mild to moderate dementia, chronic 
adjustment disorder with depressed mood, possible substance 
induced mood disorder due to medication side effects with 
depressive features, possible partner relational problem, 
PTSD, possible adverse effects of medication not otherwise 
specified, and personality disorder not otherwise specified 
with possible passive and dependent features.  Stressors 
included chronic health problems, marital friction, and 
mortality issues.  The GAF was 60.  The examiner stated that 
the global nature of the GAF precludes an opinion as to 
scores attributable to each diagnosis.  The issue was deemed 
too complex and it was noted that there was no empirical 
support for doing so.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  

For application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
See also 38 C.F.R. § 4.2 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

It is noted that during the pendency of the veteran's appeal, 
new regulations were issued revising the diagnostic criteria 
for rating systemic diseases to include malaria effective 
August 30, 1996.  61 Fed. Reg. 39873, July 31, 1996.  New 
regulations were also issued in the course of the veteran's 
appeal revising the diagnostic criteria for rating mental 
disorders to include PTSD effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the prior regulations pertaining to evaluation of 
malaria, a minimum 10 percent evaluation was provided for 
recently active malaria with one relapse in the past year or 
old cases with moderate disability.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  

The regulations at that time that stated that in rating 
malaria, once identified, the clinical course of the disease, 
the frequency and severity of recurrences, and the necessity 
for and reaction to medication, should be the basis for 
evaluation, not the presence or absence of parasites.  

Where there have been relapses following the initial course 
of treatment, further relapses are to be expected and for 
some time, the veteran must be given the benefit of the doubt 
as to unexplained fever of short duration, controlled by 
medication specific for malaria.  38 C.F.R. § 4.88.  

Under current regulations 4.88 has been removed.  Malaria, 
rated as an active disease, is rated 100 percent disabling.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).  A note 
following the diagnostic code provides that the diagnosis of 
malaria depends on the identification of the malarial 
parasite in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate system.  

Under the most recent regulations for evaluating psychiatric 
disorders, effective November 7, 1996, PTSD is evaluated 
under diagnostic codes using a General Rating Formula for 
Mental Disorders.  Under that formula, where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships a 50 percent rating is warranted.  Id.  

Where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is warranted.  Id.


Under the previous criteria, the veteran's disability is 
evaluated under a General Rating Formula for Psychoneurotic 
Disorders.  Under that rating formula, a 30 percent 
evaluation is assigned where the veteran's ability to 
establish and maintain effective social and industrial 
relationships is definitely impaired.  

A 50 percent rating is assigned where the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion the General Counsel of VA 
concluded that "definite" is to be construed as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by that interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran has claimed a worsening of his service connected 
disabilities and this is sufficient to well ground his claim 
for an increased initial evaluation under Proscelle.  




The Board is satisfied that as a result of the May 1997 
remand of the case to the RO for further development of the 
evidentiary record, all relevant facts have been adequately 
developed for the purpose of adjudicating the claims; and no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided with several VA examinations and VA treatment 
records have been obtained.  The veteran has also been 
provided with a hearing on his appeals.  

Malaria

On the issue of entitlement to an initial compensable 
evaluation for malaria, the veteran claims that he has 
recurrent bouts of fever, which he attributes to malaria.  He 
also claims that he has respiratory problems secondary to 
malaria, but as noted before a claim for entitlement to 
service connection for those respiratory problems was denied.  

The medical evidence shows some periodic bouts of fever but 
none of these has been attributed to malaria.  No malaria 
parasites have been found on testing.  No organ involvement 
due to prior malaria has been identified.  In essence, the 
veteran has no identifiable residuals of malaria.  
Accordingly, the criteria for a compensable evaluation have 
not been met under either the previous version or the amended 
version of the regulations.  38 C.F.R. §§ 4.31, 4.88b, 
Diagnostic Code 6304.  

As for the veteran's opinions regarding the etiology of his 
various symptoms, a layperson without medical training or 
experience is not competent to offer medical diagnoses or 
opinions on etiology.  See Espiritu.  Likewise, VA may not 
rely on its own unsubstantiated medical judgment.  See 
Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for malaria.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of malaria, rather than an increased 
rating where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is not appropriate.

PTSD

On the question of entitlement to an initial evaluation in 
excess of 30 percent for PTSD, the veteran has claimed 
various symptoms including sleep disturbances due to 
nightmares about his war experiences, intrusive 
recollections, irritability, social isolation (including 
marital discord), and depression.  He has also shown some 
cognitive impairment to include memory impairment.  The first 
question to be addressed is what symptoms can be rated as 
part of PTSD, and the next question is whether those symptoms 
attributable to PTSD satisfy the criteria for a rating higher 
than 30 percent.  

On the first question, the veteran has received GAF scores of 
68, and most recently, 60.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), the use of which is required by VA regulation, these GAF 
scores are indicative of mild to borderline moderate 
symptoms.  Moderate symptoms are described as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social and occupational functioning shown by 
things such as few friends and conflicts with others.  

The problem with use of GAF scores, as pointed out by the VA 
psychologist who most recently examined the veteran in 
February 1999, is that they are indicative of global 
functioning.  They cannot be apportioned to provide an easy 
numerical score for impairment due only to PTSD.  

To illustrate why this is important in the context of the 
veteran's appeal, depression is not service connected.  
Therefore depression cannot be taken into consideration in 
evaluating the veteran's PTSD.  In addition, various other 
diagnoses, such as mild dementia, an adjustment disorder and 
a personality disorder, have also been made.  The VA 
psychologist who conducted the June 1997 VA examination 
stated that intervening psychosocial factors such as 
mortality-related anxiety, various medical problems, and 
other factors seemed to better explain the veteran's 
impairment than PTSD alone.  Moreover, psychological testing 
has shown that the veteran may be exaggerating or 
overreporting his symptoms in a "cry for help."  

From all of this, it is apparent that the veteran has 
disability unrelated to PTSD, and therefore impairment from 
PTSD would be less than indicated by the GAF scores assigned.  
In fact, the VA psychiatrist who examined the veteran shortly 
after the June 1997 psychologist's evaluation felt that PTSD 
was not evident.  He felt that the veteran's adjustment 
disorder and dementia accounted for his dysfunction and noted 
that the veteran's symptoms had increased since his forced 
retirement.  

Taking all of this into consideration, it is the judgment of 
the Board the veteran's disability picture nearly 
approximates the criteria for a 30 percent evaluation.  A 
higher evaluation of 50 percent is not supported because the 
criteria for an evaluation of 50 percent are not met or 
nearly approximated under either the amended or previous 
regulations.  

As for occupational impairment, the veteran has been retired 
for many years, and there is no evidence of occupational 
impairment due to PTSD symptoms.  


As for social impairment, the veteran reported marital 
strife.  It also appears from the evidence of record that he 
is not close with all of his children, and he told a VA 
examiner that he did not get along with his children because 
they were not sympathetic to his wartime experience.  The 
veteran's son testified that the veteran did not have any 
friends.  On the other hand, the veteran has testified that 
he goes out with his family, albeit not as much as he should, 
and from the testimony of the veteran's son it was apparent 
that he spent time with the veteran.  The veteran also 
testified that he had a good relationship with his siblings 
and he told the VA psychiatrist who examined him in 1997 that 
he spends time with friends.  

It is unclear how much social impairment is due to PTSD as 
opposed to other non service connected disorders.  Giving the 
veteran the benefit of the doubt, he does appear to have at 
least some social impairment due to PTSD symptoms in that he 
reported that he did not get always along with his children 
because they were not sympathetic to his wartime experience.  
However, the Board does not feel that the veteran has 
adequately demonstrated difficulty in establishing and 
maintaining effective relationships due to PTSD symptoms.  

Moreover, while the veteran may have some social impairment 
due to PTSD symptoms, the evidence shows that he is generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  He has shown some anxiety and 
chronic sleep impairment, but not panic attacks more than 
once as week or circumstantial, circumlocutory, or 
stereotyped speech.  

As for memory loss, again it is unclear the extent to which 
memory loss is due to PTSD versus dementia.  The veteran had 
low-normal immediate recall on his most recent VA 
examination.  He did as expected on storage, manipulation, 
and retrieval of similar information in short term memory.  
There was some impairment of sustained attention and 
concentration.  He was aware of his name, social security 
number, mailing address, date of birth, time of day, day of 
the week, date and place but not his dates of military 
service or situation.  He was only mildly impaired for free 
recall but was amenable to cued recall and recognition.  He 
showed severe to profound impairment of immediate and delayed 
recall of prose.  

Long term member for everyday events showed mild to moderate 
impairment.  There was moderate to severe impairment of 
constructional praxis. 

Comparing these results with the criteria contained in VA 
regulations the Board must conclude that, even assuming 
without deciding that the veteran's memory impairment was due 
to PTSD as opposed to a nonservice connected disease, while 
some aspects of the veteran's memory are more than mildly 
impaired, the veteran's memory loss as a whole is more in the 
nature of mild memory loss as defined in the regulation (for 
example forgetting names, directions, and recent events) than 
in the nature of impairment of short and long term memory 
with retention of only highly learned material and forgetting 
to complete tasks.  

Under the regulations previously in effect, no more than a 30 
percent evaluation is supported as well.  The veteran's 
ability to establish and maintain effective social and 
industrial relationships is deemed no more than definitely 
impaired; it is certainly not considerably impaired.  
Definite impairment is more than moderate but less than 
large.  Even the veteran's GAF scores are not indicative of 
more than moderate overall impairment, and as previously 
noted, there is substantial evidence that some portion of the 
veteran's overall loss of function (and probably a 
significant portion of his dysfunction) is unrelated to PTSD.  

Again, not considering depression, which is not service 
connected, the veteran's symptoms such as anxiety, sleep 
disturbance, and social impairment are notable, but are not 
more than moderate.  See Hood; VAOPGCPREC 9-93.  The veteran 
is receiving medication and therapy for his symptoms.  He has 
reported some periodic improvement in symptoms on medication 
and he does have relationships and interests.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of PTSD, rather than an increased 
rating where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is not appropriate.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO neither provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998), nor did it actually consider his claim in light 
thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a low back disorder, 
his appeal is denied.  

Entitlement to an initial compensable evaluation for malaria 
is denied.  


Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

